DETAILED ACTION 



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The claim amendments in the Applicant’s Amendment filed on 03/22/22 have been considered.
According to the Amendment, claims 1-18 were pending.  Claims 7-9, 13, 15, and 16 have been canceled.  Claims 1, 2, 8, 10, 12, 14, and 17 have been amended.  No claims have been added.  Thus, claims 1-6, 10-12, 14, and 16-18 are pending.

Allowable Subject Matter
Claims 1-6, 10-12, 14, and 16-18 are allowed.
The following is the examiner’s statement of reasons for allowance: independent claim 1 is on a goods transport system and recites, in part, “wherein the system further comprises an output transport track, configured to output the goods from the storage rack, wherein the output transport track comprises an output transport main track and a plurality of output transport sub-tracks; and each output transport sub-track corresponds to one of the shelf layers of the storage rack, one end of any one of the output transport sub-tracks is connected to one of the shelf layers of the storage rack, and the other end is connected to the output transport main track … the input transport track and the output transport track are connected to a same storage rack, and the input transport track is disposed at an end of a line segment formed by a traveling track of the shuttle trolley and the output transport track is disposed at the other end of the line segment formed by the traveling track of the shuttle trolley.”
These limitations in combination when considering the claim as a whole were not found in the prior art.  
The closest prior art is US Pub. No. 2017/0050803 to Arnold et al. which discloses a material handling system including a multi-level storage rack where each level has a pickup and deposit station.  However, Arnold et al. does not describe or suggest the array of input and output transport tracks as recited in the claim.  Therefore, claim 1 is allowable as well as any claims 2-6, 8, 10, 11, and 18 depending therefrom.
Secondly, independent claims 12, 14, and 17 are allowable as each one recites limitations similar to those above in claim 1.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655